FILED
                           NOT FOR PUBLICATION
                                                                            JAN 18 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


NANCY LOUISE NUNEZ,                              No.   15-55537

              Plaintiff-Appellant,               D.C. No. 5:13-cv-02131-AGR

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                        for the Central District of California
                 Alicia G. Rosenberg, Magistrate Judge, Presiding

                           Submitted January 12, 2017**
                              Pasadena, California

Before: KOZINSKI, McKEOWN, and WATFORD, Circuit Judges.

      We grant Nancy Nunez’s motion to remand under 42 U.S.C. § 405(g).

      On March 2, 2012, an administrative law judge (ALJ) denied Nunez’s claim

for disability benefits. While Nunez’s appeal from that decision was pending in

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                           Page 2 of 3
this court, a different ALJ granted Nunez’s second application for benefits. This

second application alleged a disability onset date of March 3, 2012, the day after

Nunez’s first application was denied.

      The two proceedings had different outcomes because of conflicting

vocational expert testimony. In the first proceeding, the vocational expert testified

that Nunez’s past work as a registered nurse required transferrable skills such as

recordkeeping, organizational skills, and computer skills. That expert concluded

that Nunez could work as an appointment clerk, an occupation with a substantial

number of positions in the national economy. In the second proceeding, a different

vocational expert testified that Nunez had nursing skills and patient care skills.

That expert found that, as a result, Nunez could work only as a cardiac monitor

technician, a job with few positions in the national economy. Relying on the

testimony of their respective vocational experts, the two ALJs reached opposite

conclusions about whether Nunez was eligible for disability benefits.

      Remand is appropriate under 42 U.S.C. § 405(g) when the onset date of a

successful application closely follows a denial of benefits, and when the initial

denial and subsequent award are not easily reconcilable on the record before the

court. See Luna v. Astrue, 623 F.3d 1032, 1035 (9th Cir. 2010). Nunez’s first

application was denied only one day before the onset date of her second
                                                                           Page 3 of 3
application, and we cannot easily reconcile the inconsistent testimony from the

vocational experts on the record before us. Therefore, “further consideration of the

factual issues is appropriate” to determine whether Nunez’s first application should

have been granted. Id.

      We remand to the district court with instructions to remand to the

Commissioner for further proceedings. We do not reach any of the other issues

raised in this appeal.

      VACATED AND REMANDED.